DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vose et al US 10,417,914 B1 (hence Vose).
In re claims 1, and 9-10, Vose describes methods and systems for displaying a user interface that warns a driver that a vehicle is located within or is near a geographical area (and/or intersection) associated with a higher than average risk of animal-vehicle and/or vehicle-vehicle collisions (Abstract) and teaches the following:
acquiring a current location, a speed of movement and a direction of movement for a ground vehicle (Col.7, Lines 3-18, and Col.18, Lines 2-7);
using the current location as a starting point and drawing a detecting scope on a digital map toward the direction of movement (Fig.5A and Col.13, Lines 30-36);
varying a size of the detecting scope in adaptive to an interval of the speed to which the speed of movement belongs (Col.17, Lines 20-29);
accessing a traffic server to retrieve a traffic event and determining whether the traffic event is situated within the detecting scope (Fig.8 and Col.15, Line 52 – Col.16, Line 53);
and marking the traffic event located within the detecting scope on a digital map (Fig.5B, Col.13, Lines 39-51, Fig.9, and Col.17, Lines 44-54)
In re claim 7, Vose teaches the following:
wherein the ground vehicle is one of a vehicle, a car, a four wheeled car, a three wheeled motorcycle, a two wheeled motorcycle, a bicycle, an internal combustion engine (ICE) vehicle, and an electric vehicle (Fig.1, #105 and Col.6, Lines 13-17)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vose in view of Barker DE 10155501 A1 (The examiner has provided an English translation upon which is relying, hence Barker).
In re claim 8, Vose discloses the claimed invention as discussed above but doesn’t explicitly teach the following:
wherein the detecting scope is a symmetrical diamond shape, an asymmetrical diamond shape, a polygon, a quadrangle, a sector or a triangle
Nevertheless, Barker discloses a detection system for detecting vehicles with a digital satellite navigation system (GPS) when using flat areas and teaches the following:
wherein the detecting scope is a symmetrical diamond shape, an asymmetrical diamond shape, a polygon, a quadrangle, a sector or a triangle (Page 1, claim 14)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Vose reference to include delimiting a selected area in a digital map using a polygon, as taught by Barker, in order to optimize and reduce the amount of data to be processed resulting in a faster processing time (Barker, Page 3, fourth Paragraph).  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koravadi US 2014/0313335 A1 discloses a vehicle vision system for a vehicle and, more particularly, to a vehicle vision system that utilizes one or more cameras at a vehicle and teaches that the degree of outward or upward adjustment of the cameras' fields of views may increase as the vehicle speed increases (Paragraph 0023).
DE 11 2018 006 030 T5 discloses an autonomous robot system to safely and efficiently navigate a facility while avoiding objects in the path of the autonomous mobile robot while performing a task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669